Alexander, J.
(concurring) —Although I have substantial doubts about whether the Department of Corrections had the legal authority to transfer the petitioners to a private prison in Colorado without, at the very least, providing them with a pretransfer hearing, I nevertheless concur in the decision to deny their personal restraint petitions. I do so because the case is moot. I reach that conclusion because the petitioners and all other Washington inmates have now been returned to Washington state institutions. Because I am of the view that the maximum relief that Hull, Matteson, and Taylor would have been entitled to receive, had we concluded their transfer was illegal, was to be returned to this state, we can afford them no relief. Little is served, therefore, by legal jousting about the legality of a transfer that has now been undone and appears unlikely to be repeated.
Johnson and Sanders, JJ., concur with Alexander, J.
Reconsideration denied January 10, 2001.